    Case 1:16-cv-05735-DLI-RER Document 18 Filed 02/08/19 Page 1 of 1 PageID #: 669




MANDATE
                              UNITED STATES COURT OF APPEALS
                                            FOR THE
                                       SECOND CIRCUIT
                          ____________________________________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
     the 12th day of December, two thousand and eighteen,

     ____________________________________

     Angela Maria Defebio,                                    ORDER
                                                              Docket Number: 18-3304
                  Plaintiff - Appellant,

     v.

     Allstate Insurance Company,

                Defendant - Appellee.
     _______________________________________

             A notice of appeal was filed on October 30, 2018. The Appellant's Acknowledgment and
     Notice of Appearance Form due December 11, 2018 has not been filed. The case is deemed in
     default of FRAP 12(b), and LR 12.3.

             IT IS HEREBY ORDERED that the appeal will be dismissed effective January 02, 2019
     if the Acknowledgment and Notice of Appearance Form is not filed by that date.




                                                          For The Court:
                                                          Catherine O'Hagan Wolfe,
                                                          Clerk of Court




MANDATE ISSUED ON 02/08/2019
